Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 9/30/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
The IDS filed 1/19/2022 is considered and entered.


Allowable Subject Matter
Claims 1-14 and 16-42 renumbered 1-41 are allowed.

Reason for Allowance
The present invention is directed to a method for uplink ACK resource allocation in new radio.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from a base station, a radio resource control (RRC) configuration indicating multiple UE-specific uplink control information (UCI) resource sets that are subsets of a base station resource pool;

transmitting, to the base station, the UCI via the PUCCH using the selected UE-specific UCI resource set.
The closest prior art:
Park (US 20130286990 A1) discloses a method for allocating a resource for response information transmission and transmitting according to transmission conditions in a wireless communication (Fig 1-25).
Shin (US 20110141928 A1) discloses methods and systems for transmitting uplink control information in an LTE Advanced system (Fig 1-16).
Han (US 20150016311 A1) a technology to provide conditional physical uplink control channel (PUCCH) resource allocation.
All the prior art disclose conventional method for uplink ACK resource allocation in new radio, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473